Title: Thomas Lehré to Thomas Jefferson, 7 July 1814
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir, Charleston July 7th 1814
          By this days mail, I have Sent you three news papers of this City, by which you will See from the Toasts drank on the 4th Inst, we still Continue to hold in grateful remembrance, the very great Services you have rendered your Country.
          Our Political Horizon; at present seems to wear a gloomy aspect, however, as long as we remain true to ourselves, and will support our Government & Country; with firmness, we have, in my humble opinion, nothing to fear,—our Republic will yet triumph over all it’s enemies. Repeated enquiries are made of me by your old Friends, from different parts of this State, they Seem extremely desirious to know if you enjoy good health, & have a prospect of a long life; it will afford us great pleasure if you would drop me a line on the Subject, & if it would not be intruding too much on your time, to give at the Same time your opinion on our foreign relations
          I remain with the highest consideration Dr Sir Your Obedt ServtThomas Lehré
        